DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 20160354729) in view of Nair et al. (US2015/0231577). 	Regarding claim 1, Krishna et al. disclose “a printing method of applying graphene oxide (GO) to a substrate (paragraph 55) comprising:  	producing GO ink by mixing GO particles with a solvent (paragraph 55) wherein the GO ink comprises GO flakes with an average diameter of less than 500 nm (paragraph 17); and  	printing the GO ink on the substrate by expelling droplets of GO ink on the substrate (paragraph 55), wherein the substrate is a porous substrate (paragraph 46),” 	and wherein the resultant GO layer has “a thickness ranging from about 15 nm to about 30 nm (paragraph 48).” 	Examiner notes that Krishna et al. state that the flakes “are small, more particularly microscopic particles.”  Examiner notes that ‘microscopic’ is a range which overlaps the recited range of “less than 500 nm,” thus meeting the claim limitations. 	Krishna et al. fail to specifically describe the substrate as “having a pore size ranging from 10 nanometers to 100 nanometers,” but does disclose that the substrate is for ultrafiltration (paragraph 46).  Therefore, Examiner asserts that since the substrate of Krishna et al. is meant to be used for an ultrafiltration process, the pore size would be from about 5 to about 100 nanometers.  Regardless, Nair et al. disclose that ultrafiltration has pore sizes smaller from 1 to 100 nanometers (paragraph 102).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the ultrafiltration substrate of Krishna et al. have a pore size of, e.g., 100 nm because it has been shown in the art to be suitable for the intended purpose.
	Krishna et al. disclose all also fail to disclose “wherein the GO ink has a GO concentration of from about 0.5 mg/mL to about 4.0 mg/mL.”  However, Examiner asserts that one having ordinary skill in the art would understand that the concentration of the GO in the ink would affect how quickly the deposited film would dry, and therefore, the amount of time the entire process would take.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the concentration of the GO in the GO ink to from about 0.5 mg/mL to about 4.0 mg/mL in order to find the optimum concentration. 	Regarding claim 2, Krishna et al. further disclose “wherein the solvent includes water (paragraph 55).” 	 Regarding claim 3, Krishna et al. further disclose “wherein the solvent includes an” organic solvent (paragraph 55).” Krishna et al. fail to disclose that the organic solvent is acetone or ethanol.  However, Examiner asserts that one having ordinary skill in the art could at once envisage either acetone or ethanol as an organic solvent for dispersing the GO particles, since they are common, simple, and readily available organic solvents.  	Regarding claim 4, Krishna et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein the solvent includes from about 30 wt.% to about 50 wt.% ethanol in water.”  However, Examiner takes Official Notice that, at the time of the invention, it was known to add ethanol in amounts of 30% to 50% to mixtures/dispersions with water in order to control the drying rate of the mixture/dispersion.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add ethanol to the GO particle dispersion of Krishna et al. in order to control the drying rate of the dispersion.  
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 	Regarding claim 5, Krishna et al. further disclose “mixing the GO particles with the solvent includes sonication (paragraph 18).” 	Regarding claim 6, Krishna et al. disclose all that is claimed, as in claim 1 above, except “wherein the producing GO ink comprises passing the GO ink through a filter to remove GO agglomerates.”  However, Examiner asserts that one having ordinary skill in the art would know that agglomerates would adversely affect the ultrafiltration membrane of Krishna et al. by causing inconsistencies when deposited on the polysulfone base, and would know that one way to remove agglomerates is through filtration.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to filter out the agglomerates in order to have a more consistent ultrafiltration membrane. 	Regarding claim 15, Krishna et al. further disclose “wherein the substrate is a polyacrylonitricle (PAN) film, a polymer fabric, or a poly-sulfone film (paragraph 46).” 	Regarding claim 17, Krishna et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein multiple printing-passes are used to apply the graphene oxide ink to the substrate,” but do disclose that multiple layers of flakes should be applied (paragraph 55).  Examiner asserts that one having ordinary skill in the art would easily conceive of conducting multiple passes of the spray coating method in order to achieve the desired number of layers of flakes, and therefore, at the time of the filing of the application, would have been motivated to conduct multiple passes of the spray coating in order to achieve the desired number of layers.   	Regarding claim 19, Krishna et al. further disclose “wherein GO flakes on the substrate form nanochannels having a width of from about 0.7 nm to about 1.1 nm.”  It has been held that when the claimed and prior art inventions are at least substantially identical, any recited properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the method of forming the GO on the substrate is at least substantially identical to that claimed, the recited property of the flakes on the substrate forming nanochannels having a width of from about 0.7 nm to about 1.1 nm is presumed inherent.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. and Nair et al., further in view of Furusawa et al. (US20060210815). 	Regarding claims 9-13, Krishna et al. disclose all that is claimed, as in claim 1 above, including that the ink can be deposited through spray coating, but is silent as to other techniques, such as ink-jet printing.  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Furusawa et al. disclose that for film forming methods of depositing dispersed particles include spray coating and inkjet printing, and that inkjet printing is preferable because it can provide a film having a minute pattern easily and accurately (paragraph 169).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use inkjet printing instead of spray coating because it has been shown in the art to be equivalent for forming a film of a particle dispersion. Additionally, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use inkjet printing to form the film of GO flakes in order to easily and accurately form a minute pattern of the GO dispersion. 	Further regarding claims 9-12, Furusawa et al. are silent as to the type of inkjet printer, leaving the choice up to one having ordinary skill in the art. Examiner takes Official Notice that, at the time of the filing of the application, piezoelectric (as in claim 11) and thermal inkjet printers (as in claim 12) were known inkjet printers, and one having ordinary skill in the art could easily envisage using either in order to deposit the GO dispersion in the modified method of Krishna et al.   	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Regarding claim 9, Krishna et al. fail to disclose “wherein the GO ink is expelled through one or more orifices having a diameter of from about 5 µm to about 50 µm.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, the diameter of common piezo inkjet print heads included 5 to 50 µm.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a piezo inkjet printhead with a diameter of from 5 to 50 µm because they were known at the time to be suitable for the purpose of jetting ink.  See MPEP §2144.07.  	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Regarding claim 10, Krishna et al. disclose all that is claimed, as in claim 1 above, except “wherein the droplets have a diameter of from about 10 µm to about 100µm.”  However Examiner asserts that droplets of such a size are common to droplets dispersed from a piezoelectric ink jet device, and therefore one having ordinary skill in the art would have used such an inkjet device to deposit the GO dispersion of Krishna et al. because it was common in the art. 	Regarding claim 13, Krishna et al. disclose all that is claimed, as in claim 1 above, except “wherein the GO ink is applied at from about 100 dpi to about 2000 dpi,” leaving the choice of the resolution up to one having ordinary skill in the art.  Furthermore, Examiner asserts that the resolution of the printer determines the fineness of the deposition that can be produced on the substrate.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to print using a resolution of between 100 and 2000 dpi in order to achieve the desired fineness of the deposition. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Krishna et al. and Nair et al., further in view of Du et al. (IOP Conf. Ser.: Mater. Sci. Em. 137:012060 (2016) on. 1-7).” 	Regarding claim 16, Krishna et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising treating the substrate with a base prior to the expelling of the droplets of the GO ink on the substrate.”  However, Du et al. teach treating substrates with sodium hydroxide in order to improve the adhesion ability of carbon inks on the substrate (section 3.2). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to treat the substrate of Krishna et al. with sodium hydroxide in order to improve the adhesion of the GO ink to the substrate.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the results are unexpected in that too high of a concentration can result in agglomeration, plugging of the printing orifices, and therefore poor distribution of GO particles on the substrate.  However, Examiner asserts that such outcomes are not unexpected, as one having ordinary skill in the art would certainly expect higher concentration of particles to agglomerate, which could then plug printing orifices (in the case of ink jetting), and that a poor distribution of particles on the substrate due to the plugging of printing orifices.  
Applicant’s assertions of criticality have been fully considered by Examiner, but consider the reasoning proffered in the rejection (to optimize the time in the overall process) to be a strong motivation to arrive at the recited range, especially given the fact that Krishna et al. leave the choice up to one having ordinary skill in the art to decide upon the concentration of the GO particles. Therefore, the evidence of unobviousness is not deemed sufficient to overcome the reasoning provided in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853